DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the communication filed on 06/16/2020; claim(s) 1- 24 is/are pending herein; claim(s) 1, 13, & 23 is/are independent claim(s).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Fig. 3 does not show the item “40”  (i.e., “method 40 is performed”) mentioned in page 17, line 30.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

I) Claim 1, 3, & 5- 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 2 of U.S. Patent No. US 10719069 B2 (parent patent’069) in view of Nelaturi (US 20140163720 A1).

Instant Application: 16/903073
Parent Patent: 10719069
Remarks
Claim 1, A computer-implemented system for determining manufacturability of
a part for hybrid manufacturing, the system comprising
Claim 1, system for determining manufacturability of a part for hybrid manufacturing, comprising:
anticipated
A storage device configured to store:
a model of an as-designed part;

parameters for one or more manufacturing instruments available to the system for the hybrid manufacturing of the as-designed part; and


 manufacturing capabilities for the one or more manufacturing instruments;
a computer, comprising: a storage device, comprising: a model of an as-designed part; 

parameters for one or more manufacturing instruments available to the computer; semantics for interchangeability of an as-manufactured part;

 and manufacturing capabilities for the one or more manufacturing instruments;
anticipated
a processor coupled to the storage device and to memory, the memory configured to store code for execution by the processor, the processor, memory, and code configured to:
a processor and memory within which code for execution by the processor is stored, the processor, memory, and code configured to:
anticipated
compute manufacturing primitives for each manufacturing instrument of the one or more manufacturing instruments, each manufacturing primitive comprising a shape that is manufacturable through a single manufacturing action that can be performed by the manufacturing instrument; and
compute manufacturing primitives for each manufacturing instrument of the one or more manufacturing instruments, each manufacturing primitive comprising a shape that is manufacturable through a single manufacturing action that can be performed by the manufacturing instrument
anticipated
determine that the as-designed part is manufacturable according to any manufacturing sequence described in terms of a combination of the
manufacturing primitives
determine that the as-designed part is manufacturable according to any manufacturing sequence described in terms of a combination of the manufacturing primitives
anticipated






Therefore, the claim 1 of the parent patent’069 clearly anticipates all elements of the claim except “wherein the manufacturing sequence comprises only additive manufacturing primitives, only subtractive manufacturing primitives, or a combination of additive manufacturing primitives and subtractive manufacturing primitives”. Put differently, the claim 1 of the parent patent’069 is silent about specifying what types of manufacturing sequences it utilizes to make its system hybrid types of manufacturing.
However, as discussed below Nelaturi (US 20140163720 A1) teaches wherein the manufacturing sequence comprises only additive manufacturing primitives, only subtractive manufacturing primitives [“volumes machined by each tool”, here the tools are “milling tool” which are known as subtractive tools], or a combination of additive manufacturing primitives and subtractive ([0002, 0038-0040]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of claim 1 of the parent patent’069 and Nelaturi because they both related to hybrid manufacturing and (2) modify the claim 1 of the parent patent to select its manufacturing sequences to be only subtractive manufacturing primitives for the purpose of manufacturing the as-designed part using well-known subtractive manufacturing. Furthermore, Nelaturi teaches missing details for claim 1 of the patent’0069 about how (either using additive only or subtractive only or combination of both) its system can be implemented as a hybrid manufacturing to manufacture the as-designed part.

Instant application: 16/903073
Parent Patent: US 10719069 B2
Claim 3, The system of claim 1, wherein the processor, memory, and code are configured to: 

compute canonical intersection terms by taking intersections and complements of the manufacturing primitives, each canonical intersection term defining a three-dimensional region that is completely inside or completely outside each of the manufacturing primitives; and 

form one or more different subcollections of the canonical intersection terms that comprise a representation of an as-manufactured artifact that is interchangeable with the as-designed part in view of semantically-defined tolerance specifications.
 Claim 1, 


 compute canonical intersection terms by taking intersections and complements of the manufacturing primitives, each canonical intersection term being a three-dimensional region that is completely inside or completely outside each of the manufacturing primitives


and form one or more different subcollections of the canonical intersection terms that comprise a representation of an as-manufactured artifact that is interchangeable with the as-designed part in view of semantically-defined tolerance specifications
Claim 5. The system of claim 1, wherein: the storage device is configured to store semantics for interchangeability of an as-manufactured part; and

 the processor, memory, and code are configured to determine whether there exists a union of a subcollection of the canonical intersection terms that matches the as-designed part with respect to the semantics for interchangeability.
Claim 1, …
storage comprising: semantics for interchangeability of an as-manufactured part… 

determine whether there exists a union of a subcollection of canonical intersection terms that matches the as-designed part with respect to the semantics for interchangeability.
Claim 6. The system of claim 5, wherein the semantics for interchangeability
comprise geometrical dimensioning and tolerancing semantics.
2. The system in accordance with claim 1, wherein the semantics for interchangeability comprise geometrical dimensioning and tolerancing semantics.




II) Claim 13- 16 & 20- 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-7 of U.S. Patent No. US 10719069 B2 (parent patent’069) in view of Nelaturi (US 20140163720 A1).



13. A computer-implemented method for determining manufacturability of a part for hybrid manufacturing, the method comprising:
6. A method for determining manufacturability of an as-designed part, the method comprising
providing a processor with a model of an as-designed part to be fabricated
by hybrid manufacturing
providing a computer with a model of the as-designed part to be fabricated;
providing the processor with parameters for one or more manufacturing
instruments that are each capable of performing at least one manufacturing
process;
providing the computer with parameters for one or more manufacturing instruments that are each capable of performing at least one manufacturing process;
providing the processor with manufacturing capabilities for the one or more manufacturing instruments
providing the computer with manufacturing capabilities for the one or more manufacturing instruments; 
computing, by the processor, manufacturing primitives for each
manufacturing instrument of the one or more manufacturing instruments, each
manufacturing primitive comprising a shape that is manufacturable through a
single manufacturing action that can be performed by the manufacturing
instrument; and
computing manufacturing primitives for each manufacturing instrument of the one or more manufacturing instruments, each manufacturing primitive comprising a shape that is manufacturable through a single manufacturing action that can be performed by the manufacturing instrument
determining, by the processor, that the as-designed part is manufacturable
according to any manufacturing sequence described in terms of a combination of the manufacturing primitives;
Determining that the as-designed part is manufacturable according to any manufacturing sequence described in terms of a combination of the manufacturing primitives


	Claim 6 of parent’069 does not teach wherein the manufacturing sequence comprises only additive manufacturing primitives, only subtractive manufacturing primitives, or a combination of additive manufacturing primitives and subtractive manufacturing primitives.
	However, Nelaturi teaches wherein the manufacturing sequence comprises only additive manufacturing primitives, only subtractive manufacturing primitives, or a
combination of additive manufacturing primitives and subtractive manufacturing
primitives ([0002, 0038-0040]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of claim 6 of the parent patent’069 and Nelaturi because they both related to hybrid manufacturing and (2) modify the claim 1 of the parent patent to select its manufacturing sequences to be only subtractive manufacturing primitives for the purpose of manufacturing the as-designed part using well-known subtractive manufacturing. Furthermore, Nelaturi teaches missing details for claim 1 of the patent’0069 about how (either using additive only or subtractive only or combination of both) its system can be implemented as a hybrid manufacturing to manufacture the as-designed part. As such, claim 13 is not patentable over claim 6 of parent’069 in view of Nelaturi.
	Regarding claim 14,  the claim 6 of the parent’069 in view of Nelaturi further teaches the method of claim 13, wherein determining, by the processor, that the as-designed part is manufacturable comprises: 
	computing canonical intersection terms by taking intersections and complements of the manufacturing primitives, each canonical intersection term defining a three-dimensional region that is completely inside or completely outside each of the manufacturing primitives; and forming one or more different subcollections of the canonical intersection terms that comprise a representation of an as-manufactured artifact that is interchangeable with the as-designed part in view of semantically-defined tolerance specifications (Claim 6 of parent’069).

	Regarding claim 15,  the claim 6 of the parent’069 in view of Nelaturi further teaches The method of claim 13, comprising the steps of: providing the processor with semantics for interchangeability of an as- manufactured part; and determining, by the processor, whether there exists a union of a subcollection of the canonical intersection terms that matches the as-designed part with respect to the semantics for interchangeability(Claim 6 of parent’069).
	Regarding claim 16,  the claim 7 of the parent’069 in view of Nelaturi further teaches The method of claim 15, comprising: if no union was found, extracting further canonical intersection terms by taking the intersections of the manufacturing primitives with at least one additional manufacturing primitive and the complements for all of the manufacturing primitives, and forming one or more subcollections of the further canonical intersection terms; and reattempting to determine whether the union of at least one of the subcollections of the further canonical intersection terms matches the as-designed part with respect to the semantics for interchangeability (Claim 7 of Parent’069).
	Regarding claim 20,  the claim 6 of the parent’069 in view of Nelaturi further teaches The method of claim 13, comprising building a process plan for manufacturing the as-designed part, the process plan comprising a sequence [“sequences of removal volumes”] of manufacturing actions that are performable by the manufacturing instruments (Nelaturi, [0040]).
	Regarding claim 21,  the claim 6 of the parent’069 in view of Nelaturi further teaches The method of claim 20, comprising operating the manufacturing
instruments according to the manufacturing sequence in the process plan (Nelaturi, [0040, 0063]).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


I) Claims 1- 12 & 23- 24 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
 Regarding claims 1- 12 & 23- 24, these claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the BRI of the claimed subject matter encompasses “signal per se”, see MPEP 2106.03 (II). 	Specifically, for claims 1 & 23, the claimed subject matter is “A computer-implemented system” comprising (1) “a storage device” and (2) “processor coupled to the storage device and to memory”. Here, for (2) PHOSTA can understand the processor also to be implemented with a virtual machine based on disclosure of Spec, see page 16. For (1), the “storage device” can be implemented by a “computer readable media” known in the art to encompass “signal per se” when the specification fails to disavow its coverage as in this case. Here, the specification is silent about whether its computer readable media includes signal per se (transitory media) or not. Therefore, under BRI, the “storage device” can encompass “signal per se” when the “processor” is implemented by a virtual machine/computer. Accordingly, claims 1- 2 & 23- 24 are not patent ineligible.
Examiner recommends to recite “a processor” as “hardware processor” or recite replace “a storage” with “a non-transitory computer readable storage device” as one way of overcoming this directing to non-statutory subject matter-based rejection. 

Note: Please note that even after overcoming this (“non-statutory subject matter”) rejection, claim 1 and its dependent claims appears to recite abstract idea without significant for the similar reasons as discussed in claim 13 below under step 2A and Step 2B, of 2019 PEG. Accordingly, examiner recommends to amend claims 1 & 21 to address both types (eligible subject matter and abstract idea/Alice) of 101 requirements for compact prosecution.

	II) Claims 13- 20 & 22 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

	Regarding claim 13, the claim is reproduced below.
	13. A computer-implemented method for determining manufacturability of a part for hybrid manufacturing, the method comprising: 
	a) providing a processor with a model of an as-designed part to be fabricated by hybrid manufacturing; 
	b) providing the processor with parameters for one or more manufacturing instruments that are each capable of performing at least one manufacturing process; 	c) providing the processor with manufacturing capabilities for the one or more manufacturing instruments;
	d) computing, by the processor, manufacturing primitives for each manufacturing instrument of the one or more manufacturing instruments, each manufacturing primitive comprising a shape that is manufacturable through a single manufacturing action that can be performed by the manufacturing instrument; and 
	e) determining, by the processor, that the as-designed part is manufacturable according to any manufacturing sequence described in terms of a combination of the manufacturing primitives; 
	f) wherein the manufacturing sequence comprises only additive manufacturing primitives, only subtractive manufacturing primitives, or a combination of additive manufacturing primitives and subtractive manufacturing primitives.

Step 1: Yes. This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. Here, the claim recites at least one step or act, including determining manufacturability of a part for hybrid manufacturing. Thus, the claim is to a process, which is one of the statutory categories of invention.

Step 2A, Prong One: Yes. This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. Here, the bolded portion (i.e., other than the processor in limitations (d) to (f)) recite mathematical calculation. Therefore, the limitations (d) to (f) fall into the “Mathematical Concept” grouping of abstract ideas. Here, using of the processor is not necessary to perform these mathematical concepts.
	 While these limitations do not recite the mathematical formula or equation directly in the claim itself, under BRI in light of applicant’s specification, they nevertheless describe the mathematical calculations using plain language to describe the mathematical calculation such as “compute” and “determine”. That is, computing of “manufacturing primitives” and determining of “the as-designed part is manufacturable” represent mathematical concept in Geometric modeling which is a branch of applied mathematics and computational geometry that studies methods and algorithm for the mathematical description of shapes as can be clear to PHOSITA. Specifically, the variable “manufacturing primitives” even when they are for “each manufacturing
instrument of the one or more manufacturing instruments” are described as closest shape to the part that is manufacturable through a single manufacturing action, see page 5, lines 1-5. Furthermore, determining step of limitations (e) and (f) represent determining/calculating of Boolean value of 0/false and 1/true. In limitation (e), The limitation (e) can be represented using 0 or 1 but for the limitation of “processor”. The limitation (f) limits the manufacturing sequences to include mathematical variables for either the subtractive manufacturing or the additive manufacturing or the combination of additive and subtractive. This limiting to either the additive or subtractive manufacturing does not change the fact that the manufacturing sequences are still mathematical representations but only to represent additive and/or subtractive manufacturing. Furthermore, applicant’s specification discloses following.

	Page 2 of the originally filed specification defines manufacturing primitives as “the geometric model of the material deposited (AM) or removed (SM) at a unit manufacturing action with a given manufacturing instrument with certain degrees of freedom (DOF)”.
	Pages 4-5: For each of the manufacturing instruments, the computer computes manufacturing primitives that include the closest shape to the part that is manufacturable through a single manufacturing action that can be performed by the manufacturing instrument based upon the manufacturing capabilities of that manufacturing instrument. 'Canonical intersection terms,' also referred to as 'atomic terms,' 'atomic building blocks,' or simply 'atoms', are computed with the computer by taking the intersections of the manufacturing primitives and the complements for all of the manufacturing primitives. The canonical intersection terms create a partitioning of the manufacturing workspace, referred to as an atomic decomposition, where each atomic building block is a three-dimensional region that is completely inside or completely outside each of the manufacturing primitives. Different subcollections of the collection of canonical intersection terms are formed, explicitly or implicitly, and examined by the computer against the part as-designed. The computer determines whether a union of any subcollection of the canonical intersection terms that is equivalent to the part as- designed can be found. A process plan for manufacturing the part is built with the computer, provided that the union was found. [Canonical decomposition is a key concept in multilinear algebra. In this paper we consider the decomposition of higher‐order tensors which have the property that the rank is smaller than the greatest dimension. We derive a new and relatively weak deterministic sufficient condition for uniqueness. The proof is constructive.]
	Page 9: An early test for manufacturability 42 is performed by using the canonical spatial decomposition, that is, atomic decomposition, of the previous step. The early test for manufacturability evaluates the choice of primitives 31 in the canonical intersection terms based on whether the primitives 31 provide a rich enough space for the as-designed target to be potentially manufacturable.
	As such, the limitations (d) to (f) clearly fall into the “mathematical concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A, Prong Two: No. This judicial exception is not integrated into a practical application. Besides the abstract ideas identified above, the claim recites additional elements (a) to (c) and the “processor”. However, the ‘processor’ is recited so generally (no details whatsoever are provided other than that it is a “processor”) that it represents no more than mere instructions to apply the judicial exceptions using a computer. As such processor is used as a tool to implement the abstract idea. The limitations of (a) to (c) are extra-solution activities that are required to perform the abstract idea of steps (e) and (f). Even when viewed in combination, the additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

Step 2B: No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above under Step 2A, Prong Two, the limitation of “processor” and limitations (a) to (c) are additional elements. The processor is configured to perform the steps (a) to (e). The processor at best is the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The remaining additional elements are extra-solution activities, which for purposes of Step 2A Prong Two was considered insignificant. As can be established by cited arts1, the limitations (a) to (c) are well-understood, routine, conventional activities under Berkheimer memo. Therefore, these limitations remain insignificant extra-solution activities even upon reconsideration. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not
eligible.	
	
	Regarding claims 14- 17, 19- 20 &, 22, these claims directly or indirectly depend on claim 13 and recite the same mathematical concept based abstract idea and additional elements as discussed above in claim 13. The newly added limitations of these claims also merely amount no more than mathematical calculation for different variables used in “geometric modeling” hence still abstract. Put differently, these claims do not recite any other additional elements other than abstract idea. As such, these claims also fail to provide a practical application in step 2A, Prong Two or an inventive concept in Step 2B as discussed above. The claims are not eligible.

	Regarding claim 18, this claim depends on claim 13 and recites the same abstract idea and additional elements. At least one choosing step of claim 18 is an additional element but this amounts to insignificant extra-solution activity required to determine the manufacturability of the as designed part. Thus, in claim 18 additional elements  individually or in combination fail to provide a practical application. The “choosing with the processor a geometric representation that maximally
covers a boundary surf ace of the as-designed part” is well-understood, routine, and conventional activity as can be established by Liu et al (see, Step 4.2 Boundary segmentation) and Dhokia. Thus, this claim also fails to provide an inventive concept. The claim is not eligible.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5- 9 & 15- 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, the recites the limitation "the canonical intersection terms" in line 5. There is insufficient antecedent basis for this limitation in the claim. Please note claim 5 depends on claim 1 (not in claim 3), and the claim 1 does not previously recite the phrase “canonical intersection”. 
 Claim 15 is also rejected for the similar reasons as claim 5. 
Claims 6- 9 & 16- 17 are rejected because of their dependency with rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10- 11, 13, & 20- 21 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nelaturi et al. [Nelaturi, reference of the record] (US 20140163720 A1).

Regarding claim 1, Nelaturi teaches a computer-implemented system [see system of fig. 2] for determining manufacturability of a part for hybrid2 manufacturing, the system comprising: 	
(a) a storage device [Fig. 2, storage 24] configured to store: 
a model [model of parts 25, fig. 2] of an as-designed part, parameters [“specifications for each operable tool”] for one3 or more manufacturing instruments [“the tool T”] available to the system for the hybrid manufacturing of the as-designed part, and manufacturing capabilities [“library of machines and cutting tools” “the available capability of each tool” and “the orientations and positions in which the tool can operate”] for the one or more manufacturing instruments (fig. 2, [0028, 0037-040, 0044]); 
b) a processor [server 22] coupled to the storage device and to memory, the memory configured to store code for execution by the processor, the processor, memory, and code configured to: 
- compute manufacturing primitives [“analysis to compute maximal machinable volumes for translating tools”] for each manufacturing instrument of the one or more manufacturing instruments, each manufacturing primitive comprising a shape [“volumes” are known to comprise some “shape”]  that is manufacturable through a single manufacturing action that can be performed by the manufacturing instrument ([0028, 0038, 0040]); and 
- determine [fig. 6, step 44 and/or  fig. 7, Step 55] that the as-designed part is manufacturable according to any manufacturing sequence described in terms of a combination of the manufacturing primitives ([0011, 0028,  0040-0042]); 
- wherein the manufacturing sequence [“list of candidate process plans”] comprises only additive manufacturing primitives, only subtractive manufacturing primitives [using of “milling tool” is known to PHOSITA as subtractive manufacturing. Thus the “volumes” of Nelaturi are at least “subtractive manufacturing primitives”], or4 a combination of additive manufacturing primitives and subtractive manufacturing primitives ([0037, 0040]).

Regarding claim 10, Nelaturi teaches the system of claim 1, wherein the processor, memory, and code are configured to build a process plan for manufacturing the as-designed part, the process plan [“machining operations by the tool as conditioned upon the part being manufacturable”] comprising a sequence of manufacturing actions that can be performed by the manufacturing instruments (Claim 20).
Regarding claim 11, Nelaturi the system of claim 10, wherein the processor, memory, and code are configured to operate the manufacturing instruments according to the sequence of manufacturing actions in the process plan ([0060]).

Regarding claims 13 & 20- 21, Nelaturi teaches inventions of these claims for the similar reasons set forth in claims 1 & 10- 11.


Claim(s) 1, 12- 13, 18, & 20- 24 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Dhokia et al. [Dhokia] (US 20200122403 A1, Foreign Priority Date: 2017-01-12).
 
Regarding claim 23, Dhokia teaches a computer-implemented system [“component parts of an assembly 200 for manufacturing an object” having simulation unit 30 which is show in detail in fig. 3] for determining manufacturability of a part for hybrid [“a hybrid manufacturing process that comprises both additive and subtractive manufacturing techniques”] manufacturing, the system comprising: ([0013, 0077- 0079]);
a storage device [memory used by the assembly 100/200] configured to store:
- a model of an as-designed part ([0020]); 
- parameters for one [“part 5position and orientation within a machine”] or more manufacturing instruments available to the system for the hybrid manufacturing of the as-designed part ([0138, 0166]); and
- manufacturing capabilities [“the available manufacturing capabilities as inputs”] for the one or more manufacturing instruments ([0145, 0163]); 
a processor [CPU that runs simulation unit after receiving inputs from storage units 10/20/40] coupled to the storage device and to memory, the memory configured to store code for execution by the processor, the processor, memory, and code configured to: ([0186- 0187]);
compute manufacturing primitives [“the volume elements”] for each manufacturing instrument of the one or more manufacturing instruments [“the cutting tool”], each manufacturing primitive comprising a shape [e.g., Cubs shown in figs. 4A-4B] that is manufacturable through a single manufacturing action that can be performed by the manufacturing instrument ([0011, 0084-0087, 0092, 0103]); and 
determine [“properly evaluate the manufacturability” using the technique of Dhokia] that the as-designed part is manufacturable according to any manufacturing sequence described in terms of a combination of the manufacturing primitives, the manufacturing sequence comprising a combination [“hybrid manufacturing process that comprises both additive and subtractive manufacturing techniques”] of additive manufacturing primitives and subtractive manufacturing primitives (Fig. 2, [0005,-0007, 0041, 0080]); 
wherein the processor, memory, and code are configured to build a process plan [“generate a representation R of an object to be manufactured] for manufacturing the as-designed part, the process plan comprising an arbitrarily-ordered, multimodal [additive and subtractive both] sequence of additive and subtractive manufacturing actions that can be performed by the manufacturing instruments ([0078- 0079]).

Regarding 24, Dhokia further teaches the system of claim 23, wherein the process plan comprises an arbitrarily-ordered, multimodal [additive and subtractive types of modal can be called multimodal] alternating sequence of the additive and subtractive manufacturing actions ([0041]).

Regarding claims 1 & 12, Dhokia teaches invention of these claims for the similar reasons set forth above in claims 23 -24 respectively.

Regarding claims 13, Dhokia teaches inventions of these claims for the similar reasons set forth above in claim 23.

Regarding claim 18, Dhokia teaches the method of claim 13, wherein computing the manufacturing primitives by the processor comprises at least one of: 	choosing with the processor a geometric representation that maximally covers a boundary surface of the as-designed part ([0040]); 
choosing with the processor a geometric representation that maximally covers one of the interior or exterior volume of the as-designed part; choosing with the processor a geometric representation that comprises the geometrically closest representation of the part as-designed; and choosing with the processor a geometric representation that comprises the closest topological characteristics to the as-designed part.
Regarding claim 20, Dhokia teaches the method of claim 13, comprising building a process plan for manufacturing the as-designed part, the process plan [“representation of an object”] comprising a sequence of manufacturing actions that are performable by the manufacturing instruments ([0079]).

Regarding claim 21, Dhokia further teaches method of claim 20, comprising operating the manufacturing instruments according to the manufacturing sequence in the process plan ([0079]).

Regarding claim 22, Dhokia teaches the method of claim 13, comprising building a process plan for manufacturing the as-designed part, the process plan comprising an arbitrarily ordered, multimodal [additive and subtractive both] sequence of additive and subtractive manufacturing actions that can be performed by the manufacturing instruments ([0041], claim 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelaturi in view of Kara et al. [Kara, reference of the record](US 20150077417 A1).
Regarding claim 3, Nelaturi does not teach wherein the processor, memory, and code are configured to: compute canonical intersection terms by taking intersections and complements of the manufacturing primitives, each canonical intersection term defining a three-dimensional region that is completely inside or completely outside each of the manufacturing primitives; and form one or more different subcollections of the canonical intersection terms that comprise a representation of an as-manufactured artifact that is interchangeable with the as-designed part in view of semantically-defined tolerance specifications.
Kara teaches a system for determining manufacturability of a part for hybrid manufacturing comprising a storage device that stores a model [“3D models of manmade physical objects, such as consumer products”] of an as-designed part ([0016]),
 wherein the processor and memory are further configured to: compute canonical (interpreted as established/calculated) intersection terms [“region on the abstraction geometry is classified as matched if it falls inside”/ “candidate volumetric primitives from which a candidate with highest score is selected] by taking intersections [“intersect the geometry of the current level of abstraction”] and complements [does not fall inside of the spheres/ “a difference score”] of the manufacturing primitives [“a volumetric primitive”], each canonical intersection term being a three-dimensional region that is completely inside [“matched if it falls inside”] or completely outside each of the manufacturing primitives ([0027, 0030, 0034, 0037]);
form one or more different sub collections [“one or more subvolumes, such as subvolume 412 of FIG. 4, to be added to or subtracted from current level of abstraction 404”] of the canonical intersection terms that comprise a representation of an as-manufactured artifact that is interchangeable with the as-designed part in view of semantically-defined tolerance specifications ([0029 – 0030, 0037]).
It would have been obvious to one ordinary skill in the art before the filing of this application to combine the teachings of the Nelaturi and Kara because they both related to volumetric manipulations of a 3D CAD model of an as-designed part and compute canonical intersection terms that are completely inside of each of the manufacturing primitives/volumes and form sub collections of the canonical intersections as performed by Kara so that additional/finer details of the model of the as-designed part can be identified and the model can be further customized in Nelaturi’s system (Kara, [0023, 0041]). Furthermore, doing so the “memory footprint” for the server 22 can be reduced while checking of the manufacturability of the as-designed part (Kara, [0039]).
Regarding claim 14, Nelaturi in view of Kara further teaches invention of this claim for the similar reasons set forth above in claim 3.

Allowable Subject Matter
Claim 2, 4- 9, & 15- 17, & 19 would be allowable if rewritten to overcome non-prior art based rejections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Specifically, these claims recite novel and non-obvious subject matter over the prior arts of the record when viewed together with remaining limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Liu et al. (NPL article titled “Topology optimization for hybrid additive-subtractive manufacturing”) teaches topology optimization for hybrid manufacturing of additive and subtractive manufacturing (Abstract, Fig. 1).
2) Gross (US 20060253214 A1) teaches a process planning engine to determine a preferred manufacturing sequence based on process capabilities ([0074-0075]).
3) Vossler (US 5537519 A) teaches a computer-aided design and manufacturing of a system and method that converts from the boundary representation ("b-rep") of a solid object to the constructive solid geometry ("CSG"), wherein a set S can be represented by a unique disjunctive canonical CSG representation having a “canonical intersection term” as shown in equation (1) (Abstract, Figs. 2a-3).
4) Chaphalkar et al. (US10254746B2) teaches a system and method for utilizing smart models for performing both additive and hybrid manufacturing procedures (Col. 1, Abstract).
Contacts	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 (i) see, Liu et al. , NPL article , DOI 10.1007/s00158-016-1565-4, Abstract; ii) Nelaturi et al. (US 20140163720 A1); iii) Kara (US 20150077417 A1); (iv) Dhokia et al. (US 20200122403 A1); (v) Vossler (US 5537519 A), vi) Chaphalkar et al. (US10254746B2, “utilizing smart models”, see background section)
        2 “for hybrid manufacturing” of the preamble treated as intended use limitation having no patentable weight.
        3 Claim requires only one tool.
        4 This limitation requires only one option out of 3 options. Thus, using of both the additive and subtractive manufacturing primitives simultaneously are not required by the claim.
        5 See, Spec, page 15, lines 29- 31, “The parameters 30 include positions and orientations along which each instrument either deposits (AM) or removes (SM) material.”